            20-11254-jlg         Doc 166        Filed 06/11/20 Entered 06/11/20 10:49:46                           Main Document
                                                             Pg 1 of 3
  Information to identify the case:


Debtor: LATAM Airlines Group S.A., et al.                                                                                   EIN: 5 9-2 6 0 5 8 8 5
                   Name


 United States Bankruptcy Court for the: Southern District of New York
                                                                                                      Date case filed for chapter 11: 05/26/2020
 Case number: 20-11254                                                                _



Official Form 309F1 (For Corporations or Partnerships)
Notice of Chapter 11 Bankruptcy Case                                                                                                     02/20

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors and debtors, including information about the
meeting of creditors and deadlines. Read all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action
to collect debts from the debtor or the debtor’s property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency,
repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney’s fees.
Please also note that on June 4, 2020, the 2nd Civil Court of Santiago, Chile issued an order recognizing these Chapter 11 Cases under
the Chilean Insolvency and Reorganization Law.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge
may be required to file a complaint in the bankruptcy clerk’s office within the deadline specified in this notice. (See line 11 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk’s office at the address
listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).
The staff of the bankruptcy clerk’s office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.


1. Debtor’s   full name: LATAM Airlines Group S.A.


2. All   other names used in the last 8 years: N/A

                                                      Jointly Administered Cases:
Aerovías de Integración Regional S.A. (Aires S.A.)   Lan Cargo Overseas Ltd                           Mas Investment Ltd.
(Case No. 20-11256 ); EIN XX-XXXXXXX                 (Case No. 20-11280 ); EIN: XX-XXXXXXX            (Case No. 20-11281 ); EIN: XX-XXXXXXX

Cargo Handling Airport Services, LLC                 Lan Cargo Repair Station LLC                     Peuco Finance Ltd.
(Case No. 20-11269 ); EIN: XX-XXXXXXX                (Case No. 20-11271 ); EIN: XX-XXXXXXX            (Case No. 20-11267 ); EIN: N/A
Connecta Corporation                                 Lan Cargo S.A.                                   Prime Airport Services Inc.
(Case No. 20-11274 ); EIN: XX-XXXXXXX                (Case No. 20-11259 ); EIN: XX-XXXXXXX            (Case No. 20-11272 ); EIN: XX-XXXXXXX
Fast Air Almacenes de Carga S.A.                     Lan Pax Group S.A.                               Professional Airline Cargo Services, LLC
(Case No. 20-11265 ); EIN: XX-XXXXXXX                (Case No. 20-11264 ); EIN: XX-XXXXXXX            (Case No. 20-11268 ); EIN: XX-XXXXXXX
Holdco Colombia I SpA                                LATAM Airlines Ecuador S.A.                      Professional Airline Maintenance Services, LLC
(Case No. 20-11277 ); EIN: XX-XXXXXXX                (Case No. 20-11257 ); EIN: XX-XXXXXXX            (Case No. 20-11273 ); EIN: XX-XXXXXXX
Holdco Colombia II SpA                               Latam Airlines Perú S.A.                         Professional Airline Services Inc.
(Case No. 20-11276 ); EIN: XX-XXXXXXX                (Case No. 20-11258 ); EIN: XX-XXXXXXX            (Case No. 20-11282 ); EIN: XX-XXXXXXX
Holdco Ecuador S.A.                                  LATAM Finance LTD                                Technical Training LATAM S.A
(Case No. 20-11278 ); EIN: XX-XXXXXXX                (Case No. 20-11266 ); EIN: N/A                   (Case No. 20-11262 ); EIN: 96-847880K
Inversiones Aéreas S.A.                              LATAM Travel Chile II S.A.                       Transporte Aéreo S.A.
(Case No. 20-11275 ); EIN: N/A                       (Case No. 20-11263 ); EIN: XX-XXXXXXX            (Case No. 20-11255 ); EIN: XX-XXXXXXX
Inversiones Lan S.A.                                 Línea Aérea Carguera de Colombia SA
(Case No. 20-11261 ); EIN: XX-XXXXXXX                (Case No. 20-11260 ); EIN: XX-XXXXXXX
Lan Cargo Inversiones S.A.                           Maintenance Service Experts, LLC
(Case No. 20-11279 ); EIN: XX-XXXXXXX                (Case No. 20-11270 ); EIN: XX-XXXXXXX
Debtor __ LATAM Airlines Group S.A.__________________________________________ Case number _20-11254______________________________
            20-11254-jlg Doc 166 Filed 06/11/20 Entered 06/11/20 10:49:46 Main Document
         Name
                                                                      Pg 2 of 3
  3. Address:    Estado 10, Piso 11, Santiago, Republic of Chile


                                                                                                   Contact phone       (212) 225-2000
  4. Debtor’s   attorney
                                      CLEARY GOTTLIEB STEEN & HAMILTON LLP                         Email               rcooper@cgsh.com
     Name and address
                                      Richard J. Cooper                                                                lschweitzer@cgsh.com
                                      Lisa M. Schweitzer                                                               lbarefoot@cgsh.com
                                      Luke A. Barefoot                                                                 tkessler@cgsh.com
                                      Thomas S. Kessler
                                      One Liberty Plaza
                                      New York, New York 10006


  5. Bankruptcy    clerk’s office     One Bowling Green                                            Hours open          Monday - Friday, 8:30 a.m. - 5:00
     Documents in this case may be
                                       New York, NY 10004-1408                                                         p.m. (except federal holidays)
     filed at this address.
     You may inspect all records filed
     in this case at this office or                                                                Contact phone       (212) 668-2870
     online at www.pacer.gov.

  6. Meeting    of creditors
                                                            at    2:00 p.m.
                                                                                                Due to the impact of COVID-19, the Meeting of
     The debtor’s representative        July 16, 2020                                           Creditors will only be conducted telephonically:
     must attend the meeting to be      Date                      Time
     questioned under oath.
                                                                                                Dial-in No: (877) 727-9367
                                                                                                Participant Code: 1864657#

     Creditors may attend, but are      The meeting may be continued or adjourned to a
     not required to do so.             later date. If so, the date will be on the court
                                        docket.

  7. Proof   of claim deadline           Deadline for filing proof of claim:                           Not yet set. If a deadline is set, the court will send
                                                                                                       you another notice.

                                         A proof of claim is a signed statement describing a creditor’s claim. A proof of claim form may be obtained
                                         at www.uscourts.gov or any bankruptcy clerk’s office.
                                         Your claim will be allowed in the amount scheduled unless:

                                          your claim is designated as disputed, contingent, or unliquidated;
                                          you file a proof of claim in a different amount; or
                                          you receive another notice.
                                         If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you must
                                         file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan. You may
                                         file a proof of claim even if your claim is scheduled.

                                         You may review the schedules at the bankruptcy clerk’s office or online at www.pacer.gov.

                                         Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof
                                         of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                         For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                         including the right to a jury trial.




  8. Exception    to discharge           If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a
     deadline                            judicial proceeding by filing a complaint by the deadline stated below.
     The bankruptcy clerk’s office
     must receive a complaint and        Deadline for filing the complaint:                            September 14, 2020
     any required filing fee by the
     following deadline.


  9. Creditors   with a foreign          If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
     address                             extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                         have any questions about your rights in this case.



  Official Form 309F1 (For Corporations or Partnerships) Notice of Chapter 11 Bankruptcy Case                                                page 2
Debtor __ LATAM Airlines Group S.A.__________________________________________ Case number _20-11254______________________________
            20-11254-jlg Doc 166 Filed 06/11/20 Entered 06/11/20 10:49:46 Main Document
         Name
                                                                      Pg 3 of 3
  10. Filing
          a Chapter 11                   Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the court
     bankruptcy case                     confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan, and you
                                         may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation hearing,
                                         and you may object to confirmation of the plan and attend the confirmation hearing. Unless a trustee is serving,
                                         the debtor will remain in possession of the property and may continue to operate its business.

  11. Discharge   of debts               Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your debt.
                                         See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the debtor
                                         except as provided in the plan. If you want to have a particular debt owed to you excepted from the discharge
                                         and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and paying the
                                         filing fee in the bankruptcy clerk’s office by the deadline.




  Official Form 309F1 (For Corporations or Partnerships) Notice of Chapter 11 Bankruptcy Case                                             page 3
